Citation Nr: 1113720	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  07-24 162	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, including depression and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from January 1964 to January 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

As support for his claims, the Veteran testified at a hearing at the RO in February 2008 before a local Decision Review Officer (DRO).

The Board is remanding the claim for depression to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.


FINDINGS OF FACT

1.  In a September 2010 statement, a VA clinical psychologist confirmed the Veteran is suffering from PTSD and specifically linked this diagnosis to especially traumatic events ("stressors") during his military service, particularly credible incidents of military sexual trauma ("MST") while serving in Korea in 1964.  

2.  These claimed stressors involving MST are consistent with the places, types, and circumstances of his service, corroborated, and unrefuted.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010), 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 (2010) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Analysis-Entitlement to Service Connection for PTSD

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).


Service connection for PTSD, in particular, requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is no longer required.  Rather, as mentioned, a diagnosis of PTSD need only be in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

The Court has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).


If, on the other hand, there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is unrelated to that combat, then there generally must be independent evidence corroborating his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a stressor cannot be established as having occurred by after-the-fact medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Effective July 13, 2010, however, VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 CFR § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  VA's specific PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former prisoners of war (POWs) and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in-service stressor if they are consistent with the places, types, and circumstances of service.  As well, because of still other amendments, claims predicated on personal or sexual assault invoke special consideration - such as by creating an exception to the holding in Moreau and accepting after-the-fact medical nexus evidence to link the PTSD to the Veteran's military service and by allowing evidence from sources other than his service records to corroborate his account of the claimed stressor incident, including indications of behavioral changes.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

The primary result of this most recent amendment of 38 CFR § 3.304(f), in particular to subpart (f)(3), is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, confirm the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.

This most recent regulation amendment has no impact on PTSD stressors experienced during combat, while interned as a POW, or as the result of personal or sexual assault because, as mentioned, these other types of claims already have their own set of specifically defined exceptions.  See 38 C.F.R. § 3.304(f)(2), (f)(4) and (f)(5).

It further warrants mentioning that a stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 (2002).

The Veteran's service personnel records (SPRs), including especially his DD Form 214, confirm his service from January 1964 to January 1966, but do not similarly confirm that he engaged in combat.  38 U.S.C.A. § 1154(b), and the implementing VA regulation 38 C.F.R. § 3.304(d) and (f), require that he have actually participated in combat with the enemy - meaning participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and do not apply if he only served in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).  

The Veteran asserts he developed PTSD from events that occurred while he was stationed in Korea during 1964.  And his SPRs confirm he was stationed in Korea during the time alleged, from June 1964 to June 1965.  

The Veteran also has the required DSM-IV diagnosis of PTSD.  VA treatment records are replete with this diagnosis on Axis I.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim); see also Cohen v. Brown, 10 Vet. App. 128 (1997) (wherein the Court noted that a diagnosis of PTSD is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed).  

Consequently, the determinative issue is whether the Veteran's PTSD is attributable to his military service - and, in particular, to the stressor he alleges occurred while stationed overseas in Korea.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Regarding this claimed event in Korea in 1964, the Veteran alleges that an older soldier in the battalion repeatedly assaulted him sexually during the nighttime.  See February 2005 statement in support of claim (VA Form 21-4138).  He alleges this other soldier would get on top of him, sit on his chest, and "then he inserted his penis in my mouth.  And that went on, on and off for about a month and a half."  See February 2008 personal hearing transcript, at page 1.  These attacks stopped when the assailant later shot himself, apparently by accident, in the leg and head.  The Veteran acknowledges not reporting the incidents during service, but says that was only because he was fearful of being labeled a homosexual and afraid of the assailant ("I was scared of him"),  See id, at page 2.  


There is no direct, documentary evidence in the Veteran's service treatment records (STRs) that he was sexually assaulted while in the military, but even he readily acknowledges not reporting the incidents, so this is to be expected.  Nonetheless, his accounts of what occurred are uncontroverted, consistent, and corroborated by buddy and family statements.  Moreover, he revealed the details of his assaults to VA treating clinical psychologists and psychiatrists during consultations.  And in September 2010, an evaluating and treating VA clinical psychologist proceeded to diagnose PTSD, explicitly based on the Veteran's report of the traumatic sexual assault stressor during his military service.  Therefore, the lay and medical evidence of record provide credible evidence the Veteran suffered MST.

Because sexual assault is an extremely personal and sensitive issue, many incidents are not officially reported, which creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged; therefore, evidence from other sources may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998); see also 38 C.F.R. § 3.304(f)(5) (The recent amendments to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignates the former paragraph (f)(4) as (f)(5), governing PTSD claims based on in-service personal assault or MST.  In this regard, the September 2010 statement from the treating VA clinical psychologist serves to further corroborate the Veteran's account of MST, which, again, under Patton and YR, may be corroborated by this type of after-the-fact medical nexus evidence.  This statement noted a history of over 40 psychotherapy sessions with the Veteran since September 2006, so quite a lot to gain familiarity with his state of mental health.  Furthermore, this VA psychologist stated "[t]hroughout his treatment, [the Veteran] has provided a highly consistent and credible account of being sexually assaulted on more than one occasion by another service member while he was stationed in Korea."


This commenting VA psychologist added, "[the Veteran] has since developed symptoms that meet [the] full criteria for PTSD, and I can say with confidence that military sexual trauma is more likely than not the direct cause of his current diagnosis of PTSD."  These records and opinion concede the Veteran experienced the reported MST and has consequent PTSD.  In explanation, this commenting psychologist goes on to note that "[t]he details [the Veteran have] provided to me demonstrate he was genuinely fearful of this person, and was unable to protect himself from the perpetrator."  

In a similar vein, during several treatment sessions in 2006, another VA treating clinician, this time a psychiatrist, also diagnosed PTSD, in part, secondary to a reported history of MST.  See Bay Pines VA Healthcare System treatment records, dated from June to August 2006.  Indeed, in October 2010, this VA clinical psychiatrist specifically concurred with the above opinion by the VA clinical psychologist.

These medical records discussing the etiology of the Veteran's PTSD are thorough, well-reasoned, and based on an objective clinical evaluation of him.  Hence, the findings expressed in these reports have the proper foundation and predicate and, therefore, are entitled to a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).  Thus, the Board finds that the most probative (i.e., competent and credible) medical and other evidence of record establishes the Veteran's PTSD is at least as likely as not attributable to his military service -- and, in particular, to MST.

Certainly then, resolving all reasonable doubt in his favor, there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to a MST stressor during his military service, which warrants granting service connection for PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for PTSD is granted.


REMAND

Before addressing the merits of the remaining claim on appeal for an acquired psychiatric disorder other than PTSD, the Board finds that additional development is required.  In light of recent decisions by the Veterans Court, the Board must consider whether service connection is warranted for all psychiatric disorders that have been diagnosed, so not just PTSD, but notably also depression and schizophrenia.  See Brokowski v. Shinseki, 23 Vet.App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (wherein the Veterans Court held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  When determining the scope of a mental health disability claim, the Board must consider "the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim").  38 C.F.R. § 3.159(c)(3).

The VA and private treatment records in the claims file show several DSM-IV diagnoses of PTSD, but also of depression and schizophrenia.  In this decision, the Board has granted the PTSD claim based upon a conceded report of MST.  And, although the Veteran contends that all of his psychiatric symptoms are due to this same MST, the medical records are not altogether clear on this.  It also is not clear whether his depression and schizophrenia are related to his PTSD on an alternative secondary basis.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2010).  

Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

A VA compensation examination and opinion are needed to determine the etiology of the Veteran's depression and schizophrenia - both in terms of whether these conditions, like his PTSD, are the result of the MST or, alternatively, are secondary to his PTSD and, therefore, part and parcel of it.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Mittleider v. West, 11 Vet. App. 181 (1998) (wherein the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim as part and parcel of the service-connected disability).  There is also potential interplay of a personality disorder and alcohol abuse, which generally cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2010).

Disability resulting from alcohol abuse generally cannot be service connected since it is willful misconduct.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  

However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

So additional medical comment is needed to assist in making these important determinations.

Also, the Veteran must be provided VCAA notice regarding this additional claim for service connection for an acquired psychiatric disorder other than PTSD, and specifically concerning any potential secondary relationship to this now service-connected disability.  He has not been provided notice of the information and evidence necessary to establish his entitlement to service connection for his depression and schizophrenia, in particular, on a secondary basis to his PTSD.  See again 38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995).

Moreover, it appears the Veteran's VA outpatient treatment records are incomplete.  There are VA outpatient treatment records in the file from the VA Bay Pines Healthcare System (HCS) in Bay Pines, Florida, but there is also a significant gap in these records during the period from June 2008 to September 2010.  So, at minimum, the AMC needs to obtain all of his relevant treatment records from this VA facility.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

1.	Send the Veteran an additional VCAA notice, this time specifically concerning the type of information and evidence needed to substantiate a claim for secondary service connection.  This additional notice is to address the issue of whether his depression and schizophrenia are secondary to his now service-connected PTSD.

2.	Ask the Veteran to assist in obtaining any outstanding VA treatment records by specifying dates, locations, and providers of treatments at VA facilities.  After allowing an appropriate time for response, obtain all identified records.  This includes, but is not limited to, any additional records located at the VA Bay Pines Healthcare System (HCS) in Bay Pines, Florida.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).


3.	Upon completion of the above-requested development in paragraphs 1 and 2, schedule a VA compensation examination to obtain an opinion concerning the etiology of the Veteran's depression and schizophrenia - in particular, the likelihood (very likely, as likely as not, or unlikely) these conditions were directly or presumptively incurred in service or, alternatively, are proximately due to, the result of, or aggravated by his now service-connected PTSD.

This examination should include any diagnostic testing or evaluation deemed necessary to make these additional determinations.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history.

The term "as likely as not" i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.


4.	Then readjudicate this remaining claim in light of any additional evidence.  If this remaining claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


